                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

I WIN. YOU WIN. IRWIN LLC,
RANDI IRWIN, and
JOHNNY IRWIN,

     Plaintiffs,
                                          Case No. 18-11151
v.
                                          HON. GEORGE CARAM STEEH
CASEY’S PUB, INC., a Michigan
Corporation, KIMBERLY POWERS,
ANDREA HUIZAR, JUSTIN THEUT,
3RD PRECINCT OF THE DETROIT
POLICE DEPARTMENT, and the
CITY OF DETROIT, jointly and severally,

     Defendants.
_________________________________/

            OPINION AND ORDER GRANTING IN PART
             AND DENYING IN PART DEFENDANTS’
       MOTION FOR JUDGMENT ON THE PLEADINGS (Doc. 23)

     Defendants Justin Theut, the 3rd Precinct of the City of Detroit Police

Department, and the City of Detroit have moved for judgment on the

pleadings pursuant to Federal Rule of Civil Procedure 12(c), which has

been fully briefed. The court heard oral argument on October 16, 2018.

For the reasons stated below, Defendants’ motion is GRANTED IN PART

and DENIED IN PART.




                                    -1-
                           BACKGROUND FACTS

      This action arises out of a landlord-tenant dispute. Plaintiffs Johnny

Irwin, Randi Irwin, and I Win. You Win. Irwin, LLC, entered a commercial

lease with Defendants Andrea Huizar and Casey’s Pub, Inc. in 2016. In the

leased building, Plaintiffs operated Red Corridor, a bar and grill. As a result

of various disputes between the parties, which are not relevant here,

Plaintiffs decided to terminate the lease in November 2017. Plaintiffs

allege that they paid the rental fees through the end of November 2017.

      On November 27, 2017, Johnny Irwin was packing up the contents of

the building when Huizar called to request another payment. Irwin refused,

stating that he did not owe her any money because she “had not paid for

any of the HVAC costs as required.” Compl. at ¶ 31. Huizar told Irwin that

the lease was for the duration of a year and that he still owed her money.

Id. at ¶ 32. Plaintiffs allege that Huizar “then called the Detroit Police

Department and told the operator that Mr. Irwin was a disgruntled

employee and was stealing all of the contents of her building.” Id. at ¶ 33.

      According to Plaintiffs, Detroit police officer Justin Theut “arrived on

the scene and instructed Mr. Irwin to leave the premises, not take any of

his belongings, and to not return to the premises or he would have to arrest

him.” Id. at ¶ 34. Officer Theut “said he has met Johnny Irwin, has been

                                      -2-
[to] the establishment, and would prefer his cooperation.” Id. Johnny Irwin

called his wife, Randi Irwin, who put Plaintiffs’ attorney, Stuart Collis, on the

phone. Collis sought to speak to Officer Theut, who refused. Id. at ¶ 36-

37. Collis had Johnny Irwin explain to Officer Theut that he had “a legal

right to be on the premises, and that taking this action would be illegal and

in violation of Michigan’s Lock Out statute.” Id. at ¶ 38. Officer Theut told

Johnny Irwin “that if he did not leave he would be arrested as a trespasser.”

Id. at ¶ 39.

      Collis called the 3rd Precinct of the Detroit Police Department and

asked to speak to the sergeant, but he was not available. Id. at ¶ 41.

Plaintiffs allege that the “precinct refused to intervene because they

claimed that the officer was ‘an experienced officer that wouldn’t do

anything illegal.’” Id. at ¶ 117. A supervisor informed Collis that they would

send another officer to investigate, but Plaintiffs allege that “the 3rd precinct

did not correct the situation and enforced the lockout either tacitly or

intentionally.” Id. at ¶ 42.

      Plaintiffs contend that Officer Theut “compelled Johnny Irwin to leave

the premises by threat of arrest.” Id. at 43. At some point, Huizar texted

Johnny Irwin to inform him that she had changed the locks to the building,

which contained his personal property as well as the property of I Win. You

                                       -3-
Win. Irwin, LLC. Id. Huizar also allegedly threatened to have Johnny Irwin

arrested if he returned to the building. Id. Plaintiffs contend that they have

not retrieved their personal property. Id. at ¶ 44.

        Plaintiffs’ complaint alleges twelve causes of action: Count I, claim

and delivery; Count II, conversion; Count III, trespass to chattels; Count IV,

violation of M.C.L.A. 600.2918 (anti-lockout statute); Count V, unjust

enrichment; Count VI, fraud; Count VII, silent fraud; Count VIII, negligent

misrepresentation; Count IX, breach of contract; Count X, constructive

trust; Count XI, tortious interference with business relationship; and Count

XII, Fourth and Fourteenth Amendment violations (42 U.S.C. § 1983).

Although the complaint often does not differentiate among the defendants,

the parties appear to agree that the only count applicable to Officer Theut,

the 3rd Precinct, and the City of Detroit is Count XII.

                             LAW AND ANALYSIS

   I.      Standard of Review

        Defendants Officer Theut, the 3rd Precinct, and the City of Detroit

seek judgment on the pleadings pursuant to Federal Rule of Civil

Procedure 12(c). The court reviews a motion brought pursuant to Rule

12(c) under the same standard as a motion brought pursuant to Rule

12(b)(6). Lindsay v. Yates, 498 F.3d 434, 438 (6th Cir. 2007). In doing so,

                                       -4-
the court construes the complaint “in the light most favorable to the

plaintiffs, accept[s] all of the complaint's factual allegations as true, and

decide[s] whether the plaintiffs can prove any set of facts in support of their

claims that would entitle them to relief.” Id. Although this standard does not

require “detailed factual allegations,@ it does require more than Alabels and

conclusions@ or Aa formulaic recitation of the elements of a cause of action.@

Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). The plaintiff

must allege facts that, if accepted as true, are sufficient Ato raise a right to

relief above the speculative level@ and to Astate a claim to relief that is

plausible on its face.@ Id. at 570. See also Ashcroft v. Iqbal, 129 S.Ct.

1937, 1949-50 (2009). AA claim has facial plausibility when the plaintiff

pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.@ Id. at

1949.

        The court notes that Defendants attached Plaintiffs’ discovery

responses to their reply brief. Plaintiffs have filed a motion to exclude

these materials. (Doc. 29) The court does not consider materials outside

the pleadings in the context of a Rule 12(c) motion. Tackett v. M & G

Polymers, USA, LLC, 561 F.3d 478, 487 (6th Cir. 2009). Although the

court may convert Defendants’ Rule 12(c) motion into a Rule 56 motion,

                                       -5-
this option “should be exercised with great caution and attention to the

parties’ procedural rights.” Id. (citation omitted). See also Fed. R. Civ. P.

12(d). Plaintiffs have not had the opportunity to submit evidence in support

of their response. Moreover, with discovery in its early stages, a Rule 56

motion is premature. Accordingly, the court declines to convert

Defendants’ 12(c) motion to a Rule 56 motion. The court will grant

Plaintiffs’ motion to exclude documentary evidence.

   II.      Officer Theut – Qualified Immunity

         Plaintiffs allege that Officer Theut violated their Fourth and

Fourteenth Amendment rights, including their rights to procedural and

substantive due process. Compl. at ¶ 109. In order to state a claim under

42 U.S.C. § 1983, “a plaintiff must prove that the defendant, while acting

under color of state law, deprived her of a right secured by the Constitution

or laws of the United States.” Thomas v. Cohen, 304 F.3d 563, 568 (6th

Cir. 2002). Plaintiffs allege that Officer Theut, “acting under color of law,

ejected plaintiffs from premises in which they had a valid and enforceable

right to possession.” Compl. at ¶ 110. Plaintiffs further allege that the

officer “prevented plaintiff[s] from recovering their personal property from

the premises, resulting in government-induced deprivation of personal

property.” Id. at ¶ 111. According to Plaintiffs, Officer Theut “should have

                                         -6-
known that Michigan law requires a court order for evictions to be

executed.” Id. at ¶ 113.

      Defendants argue that Officer Theut is entitled to qualified immunity,

which “generally shields state actors from liability under § 1983 based on

their discretionary acts.” Thomas, 304 F.3d at 568. “Qualified immunity

provides police officers ‘breathing room to make reasonable but mistaken

judgments and protects all but the plainly incompetent or those who

knowingly violate the law.’” Mullins v. Cyranek, 805 F.3d 760, 765 (6th Cir.

2015). In determining whether an officer is entitled to qualified immunity,

the court considers “(1) whether the facts, when taken in the light most

favorable to the party asserting the injury, show the officer’s conduct

violated a constitutional right; and (2) whether the right violated was clearly

established such ‘that a reasonable official would understand that what he

is doing violates that right.’” Id. (quoting Saucier v. Katz, 533 U.S. 194, 201-

202 (2001)).

      Defendants have failed to engage in this analysis. Rather, they argue

that Officer Theut’s actions were not “plainly incompetent” and that he did

not knowingly attempt to violate the law. Doc. 23 at 17-18. This is not the

test. The court must instead consider whether Plaintiffs have sufficiently

alleged that Officer Theut violated their rights under the Fourth or

                                      -7-
Fourteenth Amendment and, if so, whether those rights were clearly

established.

      The court turns first to Plaintiffs’ Fourteenth Amendment procedural

due process claim. The Due Process Clause of the Fourteenth

Amendment provides that “[n]o State shall deprive . . . any person of life,

liberty, or property, without due process of law.” U.S. Const. amend XIV.

The court analyzes due process claims as follows: “First, the court must

determine whether the interest at stake is a protected liberty or property

right under the Fourteenth Amendment. Only after identifying such a right

do we continue to consider whether the deprivation of that interest

contravened notions of due process.” Thomas, 304 F.3d at 576. Courts

look to state law to determine whether a plaintiff has a protected property

interest. Id.

      Defendants do not contest that Plaintiffs have alleged a protected

property interest in the leased building under Michigan law. See generally

M.C.L. § 600.2918 (Michigan anti-lockout statute); Ann Arbor Tenants

Union v. Ann Arbor YMCA, 229 Mich. App. 431, 443 (1998) (“A tenant has

exclusive legal possession and control of the premises against the owner

for the term of his leasehold.”); Merkur Steel Supply Inc. v. City of Detroit,

261 Mich. App. 116, 134 (2004) (“Recovery can be had for the taking of a

                                      -8-
leasehold estate [under Michigan law].”). See also Thomas, 304 F.3d at

576 (“Under Kentucky law, tenants holding leasehold estates have a

recognized property interest.”). Nor do Defendants contest that “[d]ue

process generally requires notice and a hearing prior to eviction.” Thomas,

304 F.3d at 576.

      Defendants instead attempt to recharacterize the facts as set forth in

Plaintiffs complaint, claiming “[a]ll that Defendant Theut did was respond to

a dispatch of an alleged robbery and politely and professionally ask the

Plaintiffs to work out the situation with the owner of the property, which the

Plaintiffs agreed to do.” Doc. 26 at 6. According to Plaintiffs, however,

Officer Theut “instructed Mr. Irwin to leave the premises, not take any of his

belongings, and to not return to the premises or he would have to arrest

him.” Compl. at ¶ 34. Johnny Irwin attempted to explain that he had a legal

right to be on the premises, to no avail. Id. at ¶¶ 37-39. At this stage of the

proceedings, the court must view the facts in the light most favorable to the

non-moving party.

      Viewing the facts in the light most favorable to Plaintiffs, they allege in

the complaint that they were deprived of a protected property interest

without notice or a hearing when Officer Theut required them to leave their

leased building under threat of arrest. These facts allege a violation of

                                      -9-
Plaintiffs’ right to procedural due process. See Thomas, 304 F.3d at 578

(eviction of residents from shelter without notice or hearing violated right to

procedural due process).

      The court next considers whether the contours of this right are

“sufficiently clear that reasonable official would understand that what he is

doing violates that right.” Id. at 580. The Sixth Circuit has long held that it

is clear that tenants are “entitled to pre-eviction judicial oversight in the

absence of emergency circumstances.” Id. According to the complaint,

Plaintiffs attempted to establish that they had a legal right to occupy the

premises. Under similar circumstances, when police officers evicted

residents from a women’s shelter, the Sixth Circuit noted that “officers

never undertook to determine whether Plaintiffs were in fact tenants” and

instead “blindly carried out” the owner’s wishes by removing them from the

building. Id. at 575, 581. Confronted with the plaintiffs’ claims that they

paid rent and were protected by landlord-tenant law, the officers

nonetheless ordered the plaintiffs to leave. Under those circumstances, the

Sixth Circuit found that the officers were not entitled to qualified immunity:

“[w]e find that this case presents more than mere mistaken judgment, but

rather an unwarranted failure to make determinations necessary prior to

taking hasty action.” Id. at 581. In light of Thomas and Plaintiffs’ similar

                                      - 10 -
allegations, the court finds that Officer Theut is not entitled to qualified

immunity with respect to Plaintiffs’ procedural due process claim at this

stage of the proceedings.

      Having determined that Plaintiffs have sufficiently alleged facts that

plausibly state a Fourteenth Amendment violation and survive a motion to

dismiss, the court will not determine whether Plaintiffs have also stated a

claim under the Fourth Amendment. See Compl. at ¶ 111 (alleging Officer

Theut “prevented plaintiff[s] from recovering their personal property from

the premises, resulting in a government-induced deprivation of personal

property.”) Neither party has engaged in a proper analysis of this issue,

which requires an assessment of whether Defendant unreasonably seized

Plaintiffs’ property in violation of their clearly established Fourth

Amendment rights. See Thomas, 304 F.3d at 569-75, 582-83. At this

stage, the parties have not developed the record sufficiently for the court to

make this determination. See generally Wesley v. Campbell, 779 F.3d 421,

433-34 (6th Cir. 2015) (“[I]t is generally inappropriate for a district court to

grant a 12(b)(6) motion to dismiss on the basis of qualified immunity.

Although an officer's ‘entitle[ment] to qualified immunity is a threshold

question to be resolved at the earliest possible point,’ that point is usually

summary judgment and not dismissal under Rule 12.”). For these reasons,

                                      - 11 -
the court will deny Defendants’ motion for judgment on the pleadings as to

Officer Theut.

   III.     3rd Precinct of the Detroit Police Department

          Defendants seek dismissal of the 3rd Precinct of the Detroit Police

Department because the department is an instrument of the City and not a

separate entity that is capable of being sued under 42 U.S.C. § 1983. See

Boykin v. Van Buren Twp., 479 F.3d 444, 450 (6th Cir. 2007) (“[U]nder

Michigan law, Van Buren Township Police Department is subsumed within

Van Buren Township as a municipal entity to be sued under § 1983, and

thus the Police Department was improperly included as a separate

defendant in Boykin's suit.”). Plaintiffs agree that the 3rd Precinct should be

dismissed, but seek dismissal without prejudice. Finding no authority for

this request, the court will dismiss the 3rd Precinct, which is not an entity

amenable to suit, with prejudice.

   IV.      City of Detroit – Municipal Liability

          Defendants contend that Plaintiffs have not sufficiently pleaded a

municipal liability claim under § 1983 against the City of Detroit. “[A]

municipality may be held liable under § 1983 only where its policy or

custom causes the constitutional violation in question.” Miller v. Calhoun

Cty., 408 F.3d 803, 813 (6th Cir. 2005). In support of their municipal

                                         - 12 -
liability claim, Plaintiffs allege that they contacted the 3rd Precinct in an

attempt to prevent Officer Theut from evicting them, but “the 3rd precinct did

not correct the situation.” Compl. at ¶ 40-42. The complaint further alleges

that the “City of Detroit is specifically responsible for the oversight of the 3rd

Precinct and Officer Jacob [sic] Theut.” Id. at ¶ 42. Plaintiffs essentially

allege liability based upon respondeat superior, a theory that does not

support municipal liability under § 1983. Miller, 408 F.3d at 813 (“The

statute . . . does not permit a municipal entity to incur liability under a theory

of respondeat superior.”). Plaintiffs have not alleged a policy or custom

that was the moving force behind the alleged constitutional violation.

Although Plaintiffs allege that the City of Detroit “authorized, tolerated,

ratified, permitted, or acquiesced in the creation of policies, practices, and

customs, establishing a de facto policy of deliberate indifference to

individuals such as plaintiffs,” such conclusory allegations are insufficient to

state a claim. See Compl. at ¶ 119. Therefore, the court will grant

Defendants’ motion for judgment on the pleadings in favor of the City of

Detroit.

   V.      Supplemental Jurisdiction over State Claims

        The sole remaining federal claims are the constitutional claims

against Officer Theut in Count XII. The bulk of the complaint – Counts I

                                      - 13 -
through XI – concerns the landlord-tenant contract and property dispute

between Plaintiffs and Defendants Casey’s Pub, Inc., Kimberly Powers,

and Andrea Huizar. The court has original jurisdiction over the federal

claims in Count XII pursuant to 28 U.S.C. § 1331, and may exercise

supplemental jurisdiction over the eleven state causes of action pursuant to

28 U.S.C. § 1367(a). Defendants Powers, Huizar, and Casey’s Pub have

filed a counterclaim against Plaintiffs for breach of contract and “waste”

under M.C.L. § 600.2919(2), over which the court may also exercise

supplemental jurisdiction pursuant to § 1367(a). See 28 U.S.C. § 1367(a).

      A district court may decline to exercise supplemental jurisdiction

pursuant to § 1367(c)(2) if “the [state] claim substantially predominates

over the claim or claims over which the district court has original

jurisdiction.” 28 U.S.C. § 1367(c)(2). When “the state issues substantially

predominate, whether in terms of proof, of the scope of the issues raised,

or of the comprehensiveness of the remedy sought, the state claims may

be dismissed without prejudice and left for resolution to state tribunals.”

United Mine Workers of Am. v. Gibbs, 383 U.S. 715, 726–27 (1966). State

claims “substantially predominate” when “a state claim constitutes the real

body of a case, to which the federal claim is only an appendage.” Id. In

other words, a state claim substantially predominates “where permitting

                                     - 14 -
litigation of all claims in the district court can accurately be described as

allowing a federal tail to wag what is in substance a state dog.” De Asencio

v. Tyson Foods, Inc., 342 F.3d 301, 309 (3d Cir. 2003).

      In this case, Plaintiffs’ state claims – including breach of contract,

fraud, conversion, and tortious interference with a business relationship –

rely upon wholly different factual allegations and legal standards than

Plaintiffs’ federal claim against Officer Theut. Likewise, Defendants’

counterclaim for breach of contract and waste arises out of the same facts

as Plaintiffs’ state claims. These state claims require elements of proof

distinct from Plaintiffs’ federal claim and substantially expand this suit

beyond what is necessary to resolve the federal claim. Under these

circumstances, the court will decline to exercise supplemental jurisdiction

over Plaintiffs’ state law claims in Counts I through XI, as well as

Defendants’ counterclaim. See, e.g., Michigan Paralyzed Veterans of Am.

v. Charter Twp. of Oakland, Mich., 2015 WL 4078142 at *5 (E.D. Mich. July

2, 2015) (“[D]ismissal is appropriate where the state law claims will either

require elements of proof distinct from the federal claim, or cause a

substantial expansion of the suit beyond that necessary and relevant to the

federal claim.”).




                                      - 15 -
                                  CONCLUSION

     Therefore, IT IS HEREBY ORDERED that Defendants’ motion for

judgment on the pleadings (Doc. 23) is GRANTED IN PART as to the City

of Detroit and the 3rd Precinct and DENIED IN PART as to Justin Theut,

consistent with this opinion and order.

     IT IS FUTHER ORDERED that Plaintiffs’ motion to exclude

documentary evidence (Doc. 29) is GRANTED.

     IT IS FURTHER ORDERED that Counts I through XI of Plaintiffs’

complaint and Defendants’ counterclaim are REMANDED to Wayne

County Circuit Court.

Dated: October 2, 2018
                                         s/George Caram Steeh
                                         GEORGE CARAM STEEH
                                         UNITED STATES DISTRICT JUDGE



                                CERTIFICATE OF SERVICE

                  Copies of this Order were served upon attorneys of record
                   on October 2, 2018, by electronic and/or ordinary mail.

                                   s/Marcia Beauchemin
                                       Deputy Clerk




                                         - 16 -
